            Case 3:20-cv-01452-VLB Document 12 Filed 11/23/20 Page 1 of 1

                                                                                                          Stradley Ronon Stevens & Young, LLP
                                                                                                                        100 Park Avenue, Suite 2000
                                                                                                                              New York, NY 10017
                                                                                                                            Telephone 212.812.4124
                                                                                                                                  Fax 646.682.7180
                                                                                                                                  www.stradley.com



                                                                                                           November 23, 2020

VIA ECF Filing

The Honorable Vanessa L. Bryant
United States District Court
District of Connecticut
450 Main Street, Annex 135
Hartford, CT 06103

                   Re:        Eldridge v. CitiBank, N.A. and Cenlar FSB
                              Case No. 3:20-cv-01452 (VLB)
                              Consent Request to Extend Deadline for Responsive Pleading to
                              Complaint

Dear Judge Bryant:

        This firm represents defendant Cenlar FSB (“Defendant”) in the above referenced matter
currently pending before the Court. Presently, Defendant’s response to Plaintiff’s complaint is due
November 29, 2020. I have obtained the consent of Plaintiff’s counsel for an extension of
Defendant’s time to respond to the Complaint up to and including December 29, 2020.

        There have been no prior requests for extensions. Opposing counsel consents to this
request. Should the Court grant the requested extension, it will not affect any other scheduled dates.
Defendant requests an extension of time to permit further investigation into the underlying factual
allegations of Plaintiff’s complaint, particularly whether Plaintiff’s pre-petition and post-petition
payments were sufficient to bring the loan current by the end of the bankruptcy.

       Therefore, Defendant respectfully requests an extension, up to and including December 29,
2020, to respond to the Complaint.

I thank the Court in advance for its consideration of this request.

                                                                                    Respectfully submitted,

                                                                                    /s/ Lijue T. Philip


cc (via ECF): Joshua B. Kons
.
    Philadelphia, PA • Harrisburg, PA • Malvern, PA • Cherry Hill, NJ • Wilmington, DE • Washington, DC • New York, NY • Chicago, IL
                                                      A Pennsylvania Limited Liability Partnership




                                                                                                                             4812769v.1
